Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitazato et al., US 10,797,811 (PG Pub 20180123711 (published 03 May 2018). 
	
	In considering claim 1, 

    PNG
    media_image1.png
    274
    538
    media_image1.png
    Greyscale

	a) the claimed reception unit…is met by the receiving device…(col 30, lines 8-59)  which receives a broadcast signal including video, and also receives data for displaying an object moving in sync with the motion in the video.  The data received includes the position and size of the object and information related to the display of the data of the object (See Figs 21-22)
	
    PNG
    media_image2.png
    157
    753
    media_image2.png
    Greyscale

	b) the claimed buffer is met by the receiver which stored the received data…in order to synchronize the video with the object/labels (positions and times), which includes cache(s) 408, 409 (Fig 4). 

    PNG
    media_image3.png
    133
    768
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    142
    769
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    275
    765
    media_image5.png
    Greyscale

	c) the claimed location information interpolation unit…allow the system to interpolate a position before and after a timestamp is received/stored, where the transmitter transmits interpolated data which allows the system to adjust the objects within a video sequence to be adjusted based upon the different type of receiving devices to synchronize data that may be transmitted in different timed or non-timed manners. 


    PNG
    media_image6.png
    74
    766
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    162
    803
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    219
    767
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    98
    768
    media_image9.png
    Greyscale


	In considering claim 5, 
	Kitazato discloses a receiving device including media players (computer) which can receive various kinds of data in a timed or non-timed manner and can be applied to streaming used in players presenting data such as TV, audio/video or other information. 
	
    PNG
    media_image10.png
    87
    788
    media_image10.png
    Greyscale


	In considering claim 7, 
. 
	
    PNG
    media_image11.png
    531
    759
    media_image11.png
    Greyscale


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazato et al., US 10,797,811, 
The examiner notes Kitazato discloses as noted above, synchronizing the received timing information (time stamp) with multiple data which may be interpolated data or not in order to ensure alignment of various received media information transmitted pertaining to a program. 
	It is notoriously well known in the art, that based upon the transmitted signal and the receiver side capabilities, the requirement to adjust or not the frequency (frame rate) in order to ensure a properly displayed/played media, where the received data may need to be frame rate adjusted,  thus the examiner takes “OFFICIAL NOTICE” regarding such for the advantages as noted above, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Allowable Subject Matter
Claims 3-4. 6, 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
It is noted the prior art Kitazato does not disclose/suggest all the limitations as explicitly recited in claims 3-4, 6, 9 and 11-12. 

Conclusion

see newly cited references on attached form PTO-892. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786

An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422